Citation Nr: 0503603	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from February 15, 
1979, to February 28, 1999; he also served on active duty for 
3 years, 11 months, and 2 days prior to February 15, 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that granted service connection for bilateral pes 
planus and assigned a noncompensable evaluation, effective 
from March 1, 1999.

As suggested above, the veteran has appealed the assignment 
of a zero percent (noncompensable) rating for his bilateral 
pes planus disability.  The Board notes that the zero percent 
rating for the bilateral pes planus disability has been in 
effect since the grant of service connection.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  The Board has therefore listed the issue on the 
title page as one of entitlement to a higher initial rating.

In September 2002, a hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  The Board subsequently remanded the 
case to the RO for additional development in August 2003.  
The RO has now returned the case to the Board for appellate 
review.


FINDINGS OF FACT

1.  The appellant's bilateral pes planus is manifested by a 
pronated mid-foot, an abducted gait, weightbearing on a line 
over the great toe, inward bowing of the Achilles tendon, 
pain on manipulation, and inward displacement.  

2.  The appellant does not experience severe spasm of the 
tendo-achillis, swelling, callosities, marked deformity, or 
marked pronation.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his bilateral pes planus 
disability is more severely disabling than the current 
evaluation reflects.  He maintains that his foot condition 
warrants an evaluation in excess of the currently assigned 
zero percent rating.

The appellant testified at a September 2002 Board hearing 
that any type of running caused pain in his feet, as did 
standing for thirty minutes or more.  He stated that the pain 
was more or less in the center of each foot and that he took 
a lot of Motrin for pain.  See Hearing Transcript p. 3.  The 
appellant reported constantly changing his shoes or buying 
new shoes because of the way they were wearing out.  He said 
that he wore orthotics.  See Hearing Transcript p. 4.  The 
appellant further testified that he had a callus on the right 
little toe, and that, while the pain in his feet did not 
cause him to miss work, it limited what he could do at work.  
See Hearing Transcript pp. 10-11.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The evidence of the present level 
of disability is found in the reports from VA examinations of 
the appellant's foot conducted in November 1998, August 2000, 
and June 2003, in April 2002 treatment records from Darnall 
Army Community Hospital and in VA outpatient treatment 
records dated between May 2000 and October 2003, in the 
appellant's September 2002 hearing testimony and in the 
various written statements submitted by the appellant and his 
representative.

While the appellant was in service, he sought treatment from 
a private orthopedist in Oregon.  In December 1995, this 
doctor noted pronounced pes planus and forefoot pronation.

The appellant underwent a VA medical examination in November 
1998; he reported being diagnosed with pes planus and he said 
that he used shoe inserts.  On physical examination, the 
appellant demonstrated a normal gait.  A bone scan revealed 
diffused degenerative changes in the mid-foot region on the 
right.  Gait, stance and coordination were intact.  Sensory 
testing was intact.  The examiner rendered a diagnosis of 
chondromalacia secondary to forefoot pronation and pes 
planus.

The appellant underwent a VA foot examination in August 2000; 
he complained of bilateral loss of arch and pain when walking 
more than thirty minutes.  He otherwise denied weakness, 
stiffness, swelling, heat or redness.  He said that he took 
Motrin for pain.  The appellant stated that he experienced 
intermittent swelling about once a week and that the 
precipitating factor was increased activity.  He said that he 
used a shoe insert for each foot.  The appellant also 
reported that he had not lost any time from work due to the 
foot pain.  On physical examination, the examiner stated that 
the appellant's feet appeared normal without evidence of 
heat, redness or tenderness and that there was no evidence of 
functional loss.  He walked with a normal gait and without 
functional limitation.  The appellant demonstrated bilateral 
ankle dorsiflexion to 20 degrees; plantar flexion to 45 
degrees; inversion to 30 degrees; and eversion to 20 degrees.  
The examiner noted that the alignment of the Achilles' tendon 
was intact.  The appellant demonstrated normal sensation and 
full ankle motion.  There was no valgus.  Radiographic 
examination of each foot was normal.  The examiner concluded 
that there was currently no evidence of pes planus; pes 
planus was diagnosed by history.

Records from Darnall Army Community hospital dated in April 
2002 indicate that the appellant was treated for right knee 
pain.  An orthopedics consultation also yielded a finding of 
pes planus.  The appellant's gait was normal.

Review of the appellant's VA treatment records reveals that 
the appellant reported doing quite a bit of walking in May 
2000.  A March 2002 nursing note indicates that the appellant 
reported running a mile to a mile-and-a-half twice a week.  
In April 2003, the appellant demonstrated a normal active 
range of motion in both feet.  In July 2003, he complained of 
both feet hurting on standing.  The clinical assessment 
included chronic foot pain.  In October 2003, the appellant 
was afforded a podiatry consultation; he complained of pain 
in both feet, especially when he was on them for prolonged 
periods.  He said that he used custom orthotics.  On physical 
examination, the foot structure showed low arches that 
collapsed completely with weightbearing.  There was no pain 
on palpation or with passive motion.  The assessment was pes 
planus.

The appellant most recently underwent a VA foot examination 
in June 2003; the examiner was a podiatrist.  On physical 
examination, the examiner noted pronation in the midfoot that 
made the feet appear to be flatfooted.  Palpation of the 
plantar fascia produced no pain in any area of either foot.  
There was marked inward displacement but no severe spasm of 
the tendo-achillis.  It appeared the appellant's condition 
would be improved by the use of orthopedic shoes or 
appliances.  The appellant walked with an abducted gait; the 
mid-foot was pronated.  There was apparently no pain on 
manipulation, but the appellant reported pain on standing.  
There was no swelling.  There were no callosities on either 
foot.  Weightbearing was on the line over the great toe.  
There was an inward bowing of the Achilles tendon.  There was 
apparently pain in the calcaneal cuboid area on extreme 
eversion.  The examiner opined that the disability was mild.

The appellant appealed the initial noncompensable rating that 
was assigned to his bilateral pes planus disability at the 
time service connection was granted.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In that regard, the Board notes that the zero percent rating 
at issue in this case has been in effect since the grant of 
service connection, effective from March 1, 1999.  The issue 
before the Board then is taken to include whether there is 
any basis for staged ratings at any pertinent time, to 
include whether a current increase is in order.

Diagnostic Code 5276, flatfoot, acquired, provides that mild 
symptoms relieved by built-up shoe or arch support is to be 
rated at zero percent.  Moderate symptoms with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo-achillis, pain on manipulation and use of the 
feet, bilateral or unilateral is to be rated at 10 percent.  
Severe symptoms with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities is to be rated at 20 percent for unilateral 
involvement; bilateral involvement to this degree is to be 
rated at 30 percent.  Pronounced flatfoot, marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo-achillis on 
manipulation, not improved by orthopedic shoes or appliances 
warrants a 30 percent rating for unilateral involvement, 50 
percent for bilateral involvement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  The appellant has been assigned a 
noncompensable evaluation under this code.

The clinical evidence of record shows that the appellant was 
diagnosed with pronounced pes planus and forefoot pronation 
while he was in service and that he began to use custom 
orthotics in 1996.  The evidence of record currently shows 
evidence of marked inward displacement, an abducted gait, 
pronation of the midfoot, weightbearing on the line over the 
great toe, inward bowing of the Achilles tendon and pain on 
eversion of the foot.  The appellant has consistently 
complained of pain on use.  In light of all the foregoing, 
and affording the veteran the benefit of the doubt (see 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that, overall, the record presents a basis for assignment of 
a 10 percent disability rating for moderate bilateral pes 
planus under Diagnostic Code 5276.

Although the VA physician who conducted the most recent 
examination concluded that the veteran's disability was 
"mild," he experiences pain on manipulation and use, 
weight-bearing line over the great toe, and some inward 
bowing of the tendo-achillis.  These are the symptoms that 
warrant a 10 percent rating under the applicable rating 
criteria.  Diagnostic Code 5276.

Nevertheless, the Board points out that the criteria for a 
rating in excess of 10 percent have not been met at any time 
since the grant of service connection.  There has never been 
any clinical finding of a callosities.  Nor has pain on 
manipulation and use been accentuated.  (The veteran 
experiences some pain with use, but nevertheless is able to 
perform well, event to the extent of running for exercise.)  
Additionally, there are no clinical findings of record 
pertaining to swelling of either foot.  The veteran has 
inward displacement and some pronation of the mid-foot, but 
the inward displacement is not accompanied by severe spasm as 
required for a rating consistent with "pronounced" 
disability.  His pronation is not shown to be "marked," and 
while it might be argued that any pronation qualifies for the 
characterization of the disability as "severe" under 
Diagnostic Code 5276, the VA examiner has most recently 
characterized the disability as no more than mildly 
disabling.  Consequently, the Board finds that, despite the 
finding of pronation, the veteran's overall disability is 
best characterized as "moderate" within the meaning of 
Diagnostic Code 5276.  Based on the physical and X-ray 
examinations, the assignment of a schedular evaluation for 
pes planus in excess of 10 percent is not warranted.  A 10 
percent evaluation adequately compensates for the 
commensurate degree of impairment resulting from the 
bilateral pes planus disability.

Notwithstanding the above discussion, a rating in excess of 
that currently assigned may be granted when it is 
demonstrated that the particular disability presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Because the RO considered the 
applicability of that regulatory provision during the current 
appellate process, the Board has jurisdiction to consider it 
in its deliberations.  See VAOPGCPREC 6-96 (August 16, 1996).

The Board finds no evidence that the appellant's bilateral 
pes planus disability has presented such an unusual or 
exceptional disability picture at any time so as to require 
an extraschedular consideration pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  

The Board finds that the schedular 10 percent evaluation in 
this case is not inadequate.  As discussed above, the 
diagnostic code provides for higher ratings for this 
veteran's foot disability, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
There is no evidence of record to indicate that the appellant 
required any hospitalization for his pes planus or that he 
has required frequent treatment.  The appellant noted during 
his August 200 VA examination that he had not lost any time 
from work because of foot pain.  Moreover, there is no 
evidence of record that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that further consideration 
of an extraschedular rating is not warranted in this case.

Because this is an appeal from the initial ratings for the 
right and left foot disabilities, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show levels of disability greater than 
contemplated by the 10 percent rating at any time since March 
1, 1999, and therefore does not support the assignment of a 
staged rating for either foot.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claim.  The appellant 
was notified of the information necessary to substantiate his 
claim by means of several letters and the discussions in the 
August 2000 Statement of the Case (SOC) and the June 2004 
Supplemental Statement of the Case (SSOC).  He was informed 
by these documents that the evidence of record indicated that 
his foot symptomatology did not more closely approximate a 
higher evaluation.  In addition, the June 2004 SSOC included 
the text of 38 C.F.R. §§ 3.102 and 3.159.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
VA medical examinations and his VA medical records have been 
associated with the claims file.  The appellant was informed 
about the provisions of the VCAA in an August 2001 letter 
sent by the RO.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant was afforded a Board hearing.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the VCAA.  
Therefore, there is no duty to assist that was unmet.


ORDER

Entitlement to an initial evaluation of 10 percent for the 
service-connected bilateral pes planus disability is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


